BECKER VALUE EQUITY FUND Retail Class:BVEFX Institutional Class:BVEIX Supplement dated June 4, 2014 to Prospectus dated February 28, 2014 Effective June 30, 2014, Mr. Robert Schaeffer is retiring and will no longer serve as a portfolio manager to the Fund. Accordingly, please disregard all references to Mr.Schaeffer in the Prospectus after that date. Please retain this Supplement with the Prospectus. BECKER VALUE EQUITY FUND Retail Class:BVEFX Institutional Class:BVEIX Supplement dated June 4, 2014 to Statement of Additional Information (“SAI”)dated February 28, 2014 Effective June 30, 2014, Mr. Robert Schaeffer is retiring and will no longer serve as a portfolio manager to the Fund. Accordingly, please disregard all references to Mr.Schaeffer in the SAI after that date. Please retain this Supplement with the SAI.
